DETAILED ACTION
This Office Action is in response to Application# 16/748,388 filed on January 21, 2020 with claims 1-20 for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunitake et al. US 2007/0299969 A1 (hereinafter ‘Kunitake’) (IDS Dated 5/11/21) in view of Hug et al US 5,806,078 (hereinafter ‘Hug’). 

As per claim 1, Kunitake disclose, A file server configured to store multiple versions of a file, comprising (Kunitake: disclose in figure 1, paragraph 0032 teaches the document management server (i.e. fileserver) hosts multiple versions of files (see also figure 11) and Paragraph 0086: disclose that the document management server performing version management which include having many version of a file): 
a processor; and machine-readable media including instructions which, when executed by the processor, cause the processor to (Kunitake: paragraph 0141: disclose a general-purpose computer which inherently contains all the components cited in this limitation): 
Kunitake: figures 12, 13; paragraph 0089 and paragraph 0092 – a version tree for a file is created, the data is stored in a log record/table (see figure 12) and includes relationships between file versions which logically correspond to the tree in figure 13; the last node of the tree is implicitly the current version of the file);
receive a client computer request to save the file, the client computer request including a changed version of the file and a version identifier sent by the file server when the client computer previously opened or saved the file (Kunitake: figure 10, element 130, paragraph [0085] – the user P04 using the client terminal 20-P04 accesses the file and updates the document content by using a document editing function; when the user requests the updated file to be uploaded into the document management server (i.e. when a client computer request to save the file is received at the file server), the client computer transmits the updated document (i.e. a changed version of the file) and the duplicate ID "d" (i.e. a version identifier sent by the file server when the client computer opened the file – see element 118 of figure 10 – in response to the read request from the client terminal, the server sends the “current” version “d” to the client device); and 
in response to the received client computer request to save the file: store the changed version as a new child version of the file; update the version tree to add the new version identifier and to indicate that the new child version of the file is a child of the version corresponding to the version identifier included in the client computer request to save the file; and send to the client computer a confirmation that the file has Kunitake: paragraph [0087], figures 12-13 – in response to the updated document, the document management server creates a new duplicate ID "e" (i.e. a new version identifier), creates the log records shown in figure 12, thus adding the new version "e” as a "child" of the version "a" in the tree of figure 13 and returns the new version “e" to the client terminal).
It is noted, however, Kunitake did not specifically detail the aspects of
assign a new version identifier to the new child version of the file as recited in claim 1.
On the other hand, Hug achieved the aforementioned limitations by providing mechanisms of
assign a new version identifier to the new child version of the file (Hug: Col 8 Lines 16-25: disclose creating a new version number and branched ‘child’ into versions are numbered 1.1.1 etc).
Kunitake and Hug are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Version Management”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Kunitake and Hug because they are both directed to version management and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Hug with the method described by Kunitake in order to solve the problem posed.
Hug: Col 1 Lines 16-20).
Therefore, it would have been obvious to combine Hug with Kunitake to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Kunitake disclose, wherein the version tree includes: a parent version identifier associated with a parent file; a first child version identifier associated with a first child file; a second child version identifier associated with a second child file; a relationship between the parent version identifier and the first child version identifier indicating that the first child file is a direct child of the parent file; and a relationship between the parent version identifier and the second child version identifier indicating that the second child file is a direct child of the parent file (Kunitake: branching (i.e. having multiple “child” versions based on the same "parent" version) is disclosed by document D1 (see e.g. figure 13, paragraph (0084)).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Kunitake did not specifically detail the aspects of

On the other hand, Hug achieved the aforementioned limitations by providing mechanisms of
in response to the received client computer request to save the file, update the version tree in the storage to indicate that the current version of the file is the new child version of the file (Hug: Col 8 Lines 16-54: disclose a new version number is automatically created for check-in ‘save the file’ and it implies that 3.2.2 is the child of 3.2 version number).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Kunitake did not specifically detail the aspects of
in response to the received client computer request to save the file: if the version identifier sent by the file server when the client computer previously opened or saved the file was not the current version of the file, send the current version of the file to the client computer as recited in claim 4.
On the other hand, Hug achieved the aforementioned limitations by providing mechanisms of
in response to the received client computer request to save the file: if the version identifier sent by the file server when the client computer previously opened or saved the file was not the current version of the file, send the current version of the file to the Hug: Col 10 Lines 20-30: disclose version compare and examiner believes this limitation is of comparing the version of the user with current version are showing the differences and there will be no difference if they are the same)

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Kunitake disclose, receive a client computer request to view the version tree; and respond to the client computer request to view the version tree by sending the client computer a list of file versions and of relationships between file versions (Kunitake: Fig. 5 and paragraph 0077: disclose a view of the version tree ).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. In addition, Kunitake disclose, receive a client computer request to access a specific file version; and respond to the client computer request to access a specific file version by sending the client computer the requested file version and the version identifier corresponding to the requested file version (Kunitake: requesting and receiving a specific version is disclosed by document (see paragraph [0127])).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. 
It is noted, however, Kunitake did not specifically detail the aspects of

On the other hand, Hug achieved the aforementioned limitations by providing mechanisms of
receive a client computer request to designate a specific file version as the current version; and respond to the received client computer request by updating the version tree to identify the designated specific file version as the current version (Hug: Col 9 Lines 46-54: disclose version save dialogue, where the project is saved if the project does not have baseline. This implies that the saved project the current version).

As per claim 8, Kunitake disclose, A file server configured to store multiple versions of a file (Kunitake: paragraph 0084: disclose a document management server ‘file server’ and paragraph 0085: disclose updated version of the document), comprising: a processor (Kunitake: paragraph 0036: disclose client terminal and it inherit a processor); and 
machine-readable media including instructions which, when executed by the processor, cause the processor to (Kunitake: paragraph 0036: disclose client terminal and it inherit a processor and file system is equated to machine-readable media):
Kunitake: figures 12, 13; paragraph 0089 and paragraph 0092 – a version tree for a file is created, the data is stored in a log record/table (see figure 12) and includes relationships between file versions which logically correspond to the tree in figure 13; the last node of the tree is implicitly the current version of the file);
respond to a request from a client computer to open the file by returning the file and a version identifier corresponding to the current version of the file (Kunitake: Fig, 12: disclose document D01 is log for a request to duplication provision for Duplicate ID is ‘d’ and ole Duplicate Id is ‘c’, where the file is D01 and current version is “version 1”);
respond to a request from a client computer to save the file, the request to save the file including a version identifier previously received from the file server, by (Kunitake: Fig, 12 and Paragraph 0090: disclose a document D01m where the event is Document update ‘save’ where the previous version identifier is “version 0’):
comparing the version identifier previously received from the file server with the version identifier corresponding to current version of the file (Kunitake: Fig, 14 and Element S12 and paragraph 0094: disclose that the judged version number has been registered in the item for “document version”); and 
if the version identifier previously received from the file server does not match the version identifier corresponding to current version of the file (Kunitake: Fig, 14 and Element S13 and paragraph 0094: disclose to acquire log record corresponding to old duplicate Id and also examiner argues that this is a conditional limitation due to term “if”, means these following limitations are only needed for the invention if the condition returns true. If condition returns false that these following limitations are not needed for the invention): 
responding to the request to the client computer by providing the version identifier corresponding to current version of the file (Kunitake: Fig, 12: disclose document D01 is given a version 2 for the corresponding file).
It is noted, however, Kunitake did not specifically detail the aspects of
accepting instructions from the client computer on saving the file as recited in claim 8.
On the other hand, Hug achieved the aforementioned limitations by providing mechanisms of
accepting instructions from the client computer on saving the file (Hug: Col 6 Lines 34-37: disclose document is saved with associated information related to the saved document).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 8 above.
It is noted, however, Kunitake did not specifically detail the aspects of
accepting an instruction to: upload a version of the file from the client computer and update the version tree to indicate that the uploaded version of the file is a child of the version identified by the client computer; or 

On the other hand, Hug achieved the aforementioned limitations by providing mechanisms of
accepting an instruction to: upload a version of the file from the client computer and update the version tree to indicate that the uploaded version of the file is a child of the version identified by the client computer (Hug: Col 6 Lines 34-37: disclose document is saved with associated information related to the saved document and Col 8 Lines 16-25: disclose version numbering in a tree as branching); or 
upload a version of the file from the client computer and store it as a version of a new file having a new version tree, wherein the new version tree indicates that the new file is the only version of the new file (Hug: Col 6 Lines 34-37: disclose document is saved with associated information related to the saved document and Col 8 Lines 16-25: disclose version numbering in a tree as branching. Examiner argues that only one limitation is to be taught by prior art due to the operator “or”).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claims 8 and 9 above.
It is noted, however, Kunitake did not specifically detail the aspects of
wherein the new version tree includes a pointer to the version tree for the file as recited in claim 10.

wherein the new version tree includes a pointer to the version tree for the file (Hug: Col 6 Lines 28-30: disclose pointer data in the version data file).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claim 8 above. In addition, Kunitake disclose, respond to the request from the client computer by: storing a new version of the file received from the client computer; assigning a new version identifier to the stored new version of the file; updating the version tree to add the new version identifier as a child of the current version identifier and then setting the current version of the file to be the new version identifier; and sending the new version identifier to the client computer (Kunitake: Fig. 12: disclose in the log table of Event where the Document update created a new version 1 and it is the child of the version 0).

As per claim 12, Kunitake disclose, A method of maintaining multiple versions of a file on a file server (Kunitake: paragraph 0084: disclose a document management server ‘file server’ and paragraph 0085: disclose updated version of the document), the method comprising: 
receiving from a client computer a request to open the file (Kunitake: figures 12, 13; paragraph 0089 and paragraph 0092 – a version tree for a file is created, the data is stored in a log record/table (see figure 12) and includes relationships between file versions which logically correspond to the tree in figure 13; the last node of the tree is implicitly the current version of the file); 
responding to the request to open the file by serving to the client computer a current version identifier and the version of the file corresponding to the current version identifier (Kunitake: Fig, 12: disclose document D01 is log for a request to duplication provision for Duplicate ID is ‘d’ and ole Duplicate Id is ‘c’, where the file is D01 and current version is “version 1”); 
receiving from a client computer a request to save the file, the request including a version of the file to be saved and a version identifier received from the file server (Kunitake: Fig, 12 and Paragraph 0090: disclose a document D01m where the event is Document update ‘save’ where the previous version identifier is “version 0’); and
responding to the request to save the file by: 
creating a new version identifier and assigning it to correspond to the saved file (Kunitake: Fig, 12: disclose document D01 is given a version 2 for the corresponding file); and 
sending an acknowledgement to the client computer including the new version identifier (Kunitake: paragraph 0090: disclose document management server assign a new version number of “1”).
It is noted, however, Kunitake did not specifically detail the aspects of
saving a version tree structure to non-volatile storage;
saving the file on the file server as a child of the version identifier received from the client computer as recited in claim 12.

saving a version tree structure to non-volatile storage (Hug: Col 6 Lines 34-37: disclose document is saved with associated information related to the saved document);
saving the file on the file server as a child of the version identifier received from the client computer (Hug: Col 6 Lines 34-37: disclose document is saved with associated information related to the saved document and Col 8 Lines 16-25: disclose version numbering in a tree as branching).

As per claim 13, most of the limitations of this claim have been noted in the rejection of claim 12 above.
It is noted, however, Kunitake did not specifically detail the aspects of
a parent version of the file and a corresponding parent version identifier; a first child version of the file a corresponding first child version identifier, wherein the first child version of the file is a direct child of the parent version of the file; a second child version of the file and a corresponding second child version identifier, wherein the second child version of the file is a direct child of the parent version of the file; and a current version identifier as recited in claim 13.
On the other hand, Hug achieved the aforementioned limitations by providing mechanisms of
a parent version of the file and a corresponding parent version identifier; a first child version of the file a corresponding first child version identifier, wherein the first Hug: Col 8 Lines 28-41: disclose child version in branching on the versioning of the file).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 12 above. In addition, Kunitake disclose, wherein responding to the request to save the file further includes setting the current version identifier to be the new version identifier (Kunitake: Fig. 12: disclose document ID “D01” is created a new version “version 3” for Document update event).

As per claim 15, most of the limitations of this claim have been noted in the rejection of claim 12 above. In addition, Kunitake disclose, receiving a request to save a new file from a client computer; and in response to the request, saving the new file on the file server (Kunitake: Fig. 12: disclose document ID “D01” is created a new version “version 3” for Document update event); and sending an acknowledgement to the client computer including the new version identifier of the saved file (Kunitake: Fig. 12: disclose document ID “D01” is created a new version “version 3” for Document update event).
It is noted, however, Kunitake did not specifically detail the aspects of

On the other hand, Hug achieved the aforementioned limitations by providing mechanisms of
creating a version tree for the new file, wherein the version tree includes a new version identifier for the saved file and a current version identifier for the saved file equal to the new version identifier of the saved file (Hug: Col 8 Lines 28-41: disclose child version in branching on the versioning of the file).

As per claim 16, most of the limitations of this claim have been noted in the rejection of claim 12 above.
It is noted, however, Kunitake did not specifically detail the aspects of
receiving a client computer request to view the version tree; and responding to the client computer request to view the version tree by sending the client computer a list of file versions and of relationships between file versions as recited in claim 16.
On the other hand, Hug achieved the aforementioned limitations by providing mechanisms of
receiving a client computer request to view the version tree; and responding to the client computer request to view the version tree by sending the client computer a list of file versions and of relationships between file versions (Hug: Col 8 Lines 28-41: disclose child version in branching on the versioning of the file).

Kunitake: Fig. 12: disclose User ID in the log P01, P03, P08 etc).

As per claim 18, most of the limitations of this claim have been noted in the rejection of claims 12 and 16 above. In addition, Kunitake disclose, wherein the list of file versions and of relationships between file versions further includes a comparison of changed elements between file versions (Kunitake: Fig. 12: disclose Document Update which is the changed elements between file versions).

As per claim 19, most of the limitations of this claim have been noted in the rejection of claims 12 and 16 above. In addition, Kunitake disclose, receiving a client computer request to open a specific file version; and responding to the client computer request to open a specific file version by sending the client computer the requested file version and the version identifier corresponding to the requested file version (Kunitake: Fig, 12: disclose document D01 is log for a request to duplication provision for Duplicate ID is ‘d’ and ole Duplicate Id is ‘c’, where the file is D01 and current version is “version 1”).

As per claim 20, most of the limitations of this claim have been noted in the rejection of claims 12 and 16 above. In addition, Kunitake disclose, receiving a client Kunitake: Fig, 12: disclose document D01 is log for a request to duplication provision for Duplicate ID is ‘d’ and ole Duplicate Id is ‘c’, where the file is D01 and current version is “version 1”).
It is noted, however, Kunitake did not specifically detail the aspects of
responding to the received client computer request by updating the version tree to identify the designated specific file version as the current version as recited in claim 20.
On the other hand, Hug achieved the aforementioned limitations by providing mechanisms of
responding to the received client computer request by updating the version tree to identify the designated specific file version as the current version (Hug: Col 8 Lines 28-41: disclose child version in branching on the versioning of the file). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent - US 10,977,218 B1 disclose “Distributed application development”
US Pub – US 2007/0162441 A1 disclose “Efficient queriability of version histories in a repository”
US Publication US 2013/0041918 A1 disclose “MANAGEMENT OF COMPUTER-FILE SHARING BETWEEN AT LEAST TWO DEVICES”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159